Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15 and 17-24 are pending.
Claim 16 has been cancelled.
Claims 1, 19 and 22 are the independent claims.
Claims 1, 3-5, 10, 11, 17-22 and 24 are currently amended.
The amendments to the drawings are accepted.


Regarding Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 14, 15 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo, US 6,434,512, and further in view of Lofall, US 6,484,109.
Claim 1 (Currently Amended):
Discenzo teaches a data collection system in an industrial environment (e.g. vibration sensors on a vehicle in a commercial setting, col 1 lines 22-24), the data collection system comprising:
a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e) communicatively coupled to a plurality of input channels (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15), wherein at least one of the plurality of input channels is connected to a vibration detection facility (the set of accelerometers measuring vibration mounted on or in the motor, col 13 line 13-33), the vibration detection facility operationally coupled to a plurality of vibration components (the components including motor vibration sources such as bearing failure, rotor problems, contamination from water or grit, holes in bearings, flat areas on bearings, broken ;
a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e) communicatively coupled to a plurality of input channels (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15), wherein at least one of the plurality of input channels is in communication with a plurality of vibration components (where the vibration sensors sense vibration, e.g. are in mechanical communication with the vibrating components such as bearings, bent shafts, cracks in motor parts col 9 lines 48-58);
a data storage (the memory 202 associated with processor 200 or the memory of the host computer 110, col 14 lines 15-21, or the memory associated with the diagnostic module 50, col. 14 lines 47-49) structured to store a plurality of vibration patterns for the plurality of vibration components (the table 340 Fig. 7 storing the vibration data as a function of health states to provide a signature/pattern, col 14 lines 59 – col 15 line 3);
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values comprising a representation of collected data corresponding to at least one of the plurality of input channels (the vibration measurement and analysis as shown in Fig. 4e);
a data analysis circuit structured to analyze the plurality of detection values to determine if at least one of the plurality of vibration components has a recognized vibration pattern corresponding to at least one of the stored plurality of vibration patterns; (using the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13); and
Discenzo is silent concerning, “wherein the data analysis circuit analyzes at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data.”
Lofall teaches a vibration diagnostic data collector and analyzer employing an expert system (Abstract).  The analysis tools include analyzing vibration phase data (col 4 lines 39-43, col 17 lines 42-46).  The phase data includes phase matching between channels (col 16 lines 13-14) for analysis.  Additionally the display includes vector-based amplitude phase data (col 13 lines 36-37).  The analyzed channel phase information between two sides of a coupling is then used to determine faults within the system (col 24 lines 17-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expert system including phase analysis as taught by Lofall in the teaching of Discenzo with the expected benefit of expanding the detection of vibrations indicating phase information indicating alarm conditions.
This method for improving the vibration analysis of Discenzo using the multiple channel phase analysis of Lofall was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lofall.

wherein the data analysis circuit analyzes at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data.
Claim 2 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the data analysis circuit is further structured to detect an event in analyzing the plurality of detection values (using the vibration analysis to determine the state of the engine including mechanical and electrical modulations/events associated with the state of the motor, col 9 lines 48-58).
Claim 3 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the further comprising a response circuit structured to adjust a process of the industrial environment in response to the one of the plurality of vibration components having the recognized vibration pattern, wherein in response to detecting the event, the response circuit is further structured to populate the stored plurality of vibration patterns with the detected event and the plurality of detection values corresponding with the detected event.  Discenzo teaches the vibration analysis system generates a health signal, and this is then used to generate a control signal causing an operation parameter of the system to change (Abstract).
Claim 4 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the data analysis circuit utilizes a noise pattern analysis to determine if the recognized vibration pattern matches the at least one of the stored plurality of vibration patterns (using table 340 FIG. 7 to compare the current vibration data to the stored information to determine the particular vibration pattern cause, col 14 line 50 – col 15 line 3).
Claim 5 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the at least one of the stored plurality of vibration patterns is a characteristic of a machine performance category (the last column of table 340 FIG. 7, can be considered related to machine performance and are used to determine if the system is OK or if there is a health issue, col 3 lines 14-18).
Claim 6 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 5, wherein the machine performance category comprises at least one of: a normal machine operation category, or an operational failure mode category (during normal operation health assessment signals are processed to determine if the system is OK or if there is a health issue, col 3 lines 14-18).
Claim 7 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, further comprising a frequency evaluation circuit structured to detect a signal on one of the plurality of input channels at frequencies higher than a frequency at which a monitored one of the plurality of vibration components vibrates (the data is sampled at a rate higher than the analyzed vibration frequencies since the use of the FFT can only produce frequencies below the sample rate col 13 lines 34-53, where the frequency analysis is used to determine the vibration pattern/signature col 14 line 50 – col 15 line 3).
Claim 8 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the data analysis circuit is further structured to remove background noise from the collected data (the signal conditioner which removes background line frequency noise, col 9 lines 13-24).
Claim 10 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the data analysis circuit analyzes frequency components of the plurality of detection values in detecting the recognized vibration pattern from an industrial machine (the first industrial machine is the motor 30 Fig. 1, and the vibrational analysis is where the frequency analysis is used to determine the vibration pattern/signature col 14 line 50 – col 15 line 3).
Claim 14 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the data collector is one of a plurality of data collectors comprising a self-organized swarm of data collectors (the vibration sensors col 9 lines 44-62), wherein the self-organized swarm of data collectors organizes among themselves to continuously improve data collection based at least in part on vibration pattern analysis of the collected data (the creation of the vibration pattern table 340 which is stored in memory, col 14 lines 54-56, this tale is arranged to be able to identify any of a number of faults col 15 lines 4-13).
Claim 15 (Original):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein one of the plurality of input channels provides for a gap-free digital waveform from which the data analysis circuit analyzes the collected data (the FFT waveform from the vibration analysis in FIG. 4e which is gap free).
Claim 17 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the plurality of vibration components includes at least one of: a motor (the motor Fig. 1).  Note that the other members of the group all contain motors and would be obvious to use the same teaching of Discenzo, e.g. a conveyor, a mixer, an agitator, a centrifugal pump, a positive displacement pump, and a fan.
Claim 18 (Currently Amended):
The combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1, wherein the at least one of the plurality of input channels is connected to a vibration detection facility that is operationally coupled to the plurality of vibration components, and wherein the vibration detection facility comprises a self-organizing swarm of sensors (the vibration sensors taking data with sub systems and then self-organizing the data from the sensors of multiple subsystems to produce an overall vehicle health signal col 4 lines 20-37).
Claim 19 (Currently Amended):
Discenzo teaches a method for data collection in an industrial environment (e.g. vibration sensors on a vehicle in a commercial setting, col 1 lines 22-24), comprising:
collecting data from a plurality of input channels (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15) communicatively coupled to a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e), wherein at least one of the plurality of input channels is in communication with a plurality of vibration components (where the vibration sensors sense vibration, e.g. are in mechanical communication with the vibrating components such as bearings, bent shafts, cracks in motor parts col 9 lines 48-58)
storing a plurality of vibration patterns for the plurality of vibration components in a data storage (the memory 202 associated with processor 200 or the memory of the host computer 110, col 14 lines 15-21, or the memory associated with the diagnostic module 50, col. 14 lines 47-49, the table 340 Fig. 7 storing the vibration data as a function of health states to provide a signature/pattern, col 14 lines 59 – col 15 line 3);
interpreting a plurality of detection values by a data acquisition circuit, each of the plurality of detection values comprising a representation of collected data corresponding to at least one of the plurality of input channels (the vibration measurement and analysis as shown in Fig. 4e);
analyzing the plurality of detection values by a data analysis circuit to determine if at least one of the plurality of vibration components has a recognized vibration pattern corresponding to at least one of the stored plurality of vibration patterns (using the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13); and
Discenzo is silent concerning, “analyzing at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data”.
Lofall teaches a vibration diagnostic data collector and analyzer employing an expert system (Abstract).  The analysis tools include analyzing vibration phase data (col 4 lines 39-43, col 17 lines 42-46).  The phase data includes phase matching between channels (col 16 lines 13-14) for analysis.  Additionally the display includes vector-based amplitude phase data (col 13 lines 36-37).  The analyzed channel phase information between two sides of a coupling is then used to determine faults within the system (col 24 lines 17-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expert system including phase analysis as taught by Lofall in the teaching of Discenzo with the expected benefit of expanding the detection of vibrations indicating phase information indicating alarm conditions.
This method for improving the vibration analysis of Discenzo using the multiple channel phase analysis of Lofall was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lofall.

analyzing at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data.
Claim 20 (Currently Amended):
Discenzo teaches the method of claim 19, further comprising utilizing, by the data analysis circuit, a noise pattern analysis to determine if the recognized vibration pattern matches the stored vibration pattern (Table 340 contains the vibration/noise data and uses the pattern/signature to identify the health state of the motor, col 14 line 50 – col 15 line 3)..
Claim 21 (Currently Amended):
Discenzo teaches the method of claim 19, further comprising  detecting, by the data analysis circuit, an event in analyzing the plurality of detection values (using the vibration analysis to determine the state of the engine including mechanical and electrical modulations associated with the state of the motor, col 9 lines 48-58).
Claim 22 (Currently Amended):
Discenzo teaches an apparatus for data collection in an industrial environment (e.g. vibration sensors on a vehicle in a commercial setting, col 1 lines 22-24), the apparatus comprising:
a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e) communicatively coupled to a plurality of input channels (the channels for , wherein at least one of the plurality of input channels is connected to a vibration detection facility (the set of accelerometers measuring vibration mounted on or in the motor, col 13 line 13-33), the vibration detection facility operationally coupled to a plurality of vibration components (the components including motor vibration sources such as bearing failure, rotor problems, contamination from water or grit, holes in bearings, flat areas on bearings, broken or loose motor mounting, misalignment of motor shaft and load shaft, bent shafts, loose couplings, stator winding problems, fan problems, etc., col 15 lines 4-13);
a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e) communicatively coupled to a plurality of input channels (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15), wherein at least one of the plurality of input channels is in communication with a plurality of vibration components (where the vibration sensors sense vibration, e.g. are in mechanical communication with the vibrating components such as bearings, bent shafts, cracks in motor parts col 9 lines 48-58);
a data storage (the memory 202 associated with processor 200 or the memory of the host computer 110, col 14 lines 15-21, or the memory associated with the diagnostic module 50, col. 14 lines 47-49) structured to store a plurality of vibration patterns for the plurality of vibration components (the table 340 Fig. 7 storing the vibration data as a function of health states to provide a signature, col 14 lines 59 – col 15 line 3);
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values comprising a representation of collected data corresponding to at least one of the plurality of input channels (the vibration measurement and analysis as shown in Fig. 4e);
a data analysis circuit structured to analyze the plurality of detection values to determine if at least one of the plurality of vibration components has a recognized vibration pattern corresponding to at least one of the stored plurality of vibration patterns (using the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13);
Discenzo is silent concerning, “wherein the data analysis circuit analyzes at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data.”
Lofall teaches a vibration diagnostic data collector and analyzer employing an expert system (Abstract).  The analysis tools include analyzing vibration phase data (col 4 lines 39-43, col 17 lines 42-46).  The phase data includes phase matching between channels (col 16 lines 13-14) for analysis.  Additionally the display includes vector-based amplitude phase data (col 13 lines 36-37).  The analyzed channel phase information between two sides of a coupling is then used to determine faults within the system (col 24 lines 17-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expert system including phase analysis as taught by Lofall in the teaching of Discenzo with the expected benefit of 
This method for improving the vibration analysis of Discenzo using the multiple channel phase analysis of Lofall was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lofall.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo and Lofall to obtain the invention:
wherein the data analysis circuit analyzes at least one of a first input channel and a second input channel of the plurality of input channels for a relative phase determination from which the data analysis circuit analyzes the collected data.
Claim 23 (Original):
Discenzo teaches the apparatus of claim 22, wherein the data analysis circuit is further structured to detect an event in analyzing the plurality of detection values (using the vibration analysis to determine the state of the engine including mechanical and electrical modulations/events associated with the state of the motor, col 9 lines 48-58).
Claim 24 (Currently Amended):
Discenzo teaches the apparatus of claim 22, wherein the data analysis circuit utilizes a noise pattern analysis to determine if the recognized vibration pattern matches the at least one of the stored plurality of vibration patterns (using table 340 FIG. 7 to compare the current vibration data to the stored information to determine the particular vibration pattern cause, col 14 line 50 – col 15 line 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo as applied to claim 1 above, and further in view of Lofall, and Sorensen of Analog Devices “Sigma-Delta Conversion for Motor Control”, 2015.
Claim 9 (Original):
Regarding claim 9, the combined art of Discenzo and Lofall in claim 1 make obvious the data collection system measuring inputs from a motor.
Discenzo is silent concerning wherein the data analysis circuit includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates.
Sorensen teaches the use of a sigma-delta A/D converter (Abstract) in a motor control system.  The sigma-delta A/D converter takes data at a very high sampling rate and then down converts the analyzed signal to the frequency range of interest (page 2 col 1 second paragraph.  Thus the taught system allows better measurement by producing signals of high quality (page 1 top of col 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the sigma delta A/D in the collection of measurement signals used by the expert system of Discenzo with the expected benefit of obtaining higher quality frequency data.
This method for improving the monitoring system of Discenzo through the use of a was sigma delta A/D within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Sorensen.

wherein the data analysis circuit includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates (the delta-sigma analog-to-digital converter of Sorensen).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo as applied to claim 1 above, and further in view of Lofall and Krahn et al., 6,448,758 (hereinafter Krahn).
Claim 11 (Currently Amended):
Regarding claim 11, the combined art of Discenzo and Lofall in claim 1 make obvious the data collection system of claim 1. 
Discenzo and Lofall are silent concerning “wherein the stored plurality of vibration patterns are available to a vibration pattern marketplace, where users associated with a plurality of industrial environments are provided access to the vibration pattern marketplace”
Krahn teaches a system for fault analysis that is applicable to motors (col 10 line 66 – col 11 line 2).  The system is based on a database of signatures containing vibration signals coming from a variety of different units from different environments (col 10 lines 8-12).  The particular embodiment of the method is for the analysis of any of a number of devices in any of a number of environments (col 1 lines 8-53).  The existence 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the broader vibration database derived from multiple units to use in the vibration signature analysis of the combined art of Discenzo and Lofall with the expected benefit that a broader range of failures would be captured in the reference database.
This method for improving the vibration signature database of Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Krahn.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo, Lofall and Krahn to obtain the invention:
wherein the stored plurality of vibration patterns are available to a vibration pattern marketplace, where users associated with a plurality of industrial environments are provided access to the vibration pattern marketplace.
Claim 12 (Original):
The combined art of Discenzo, Lofall and Krahn in claim 11 makes obvious the data collection system of claim 11, wherein the vibration pattern marketplace is a self-organizing data marketplace organized based on a machine-learning self-organizing facility that learns based on measures of marketplace success with respect to stored collected data of the vibration pattern marketplace.  

Claim 13:
The combined art of Discenzo, Lofall and Krahn in claim 11 makes obvious the data collection system of claim 12, wherein the self-organizing data marketplace utilizes a self-organizing data pool comprising at least a portion of the plurality of detection values.
The expert system (Discenzo, col 14 line 50 – col 15 line 13) in using multiple data develops a set of rules to represent the large number of signatures used to train the system.

Response to Arguments
Regarding the Remarks page 2, the applicant has submitted corrected drawings.  These are entered a since the do not create any new matter.
Regarding the Remarks pages 9-10, the applicant’s arguments are moot since new art has been applied to the subject matter in the previously not-rejected claim 16.
This action is non-final due to the omission of art to address the former claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/           Primary Examiner, Art Unit 2857